Citation Nr: 1613962	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating prior to February 9, 2015 for postoperative right spermatocele, and an increased rating in excess of 60 percent from February 9, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to July 1957.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a compensable rating for the Veteran's service-connected postoperative right spermatocele.  A subsequent August 2015 rating decision granted an increased rating of 60 percent, effective February 9, 2015.

In a Form 9 Substantive Appeal that was received by VA on September 20, 2013, the Veteran requested hearing at the RO.  However, a statement from the Veteran's Representative at the time, which is dated September 23, 2013 and was received on September 24, 2013, indicated that the Veteran does not want a Board hearing.  A Form 9 that was received on September 24, 2013 the Veteran confirmed that he did not want a hearing.  As the Veteran has not since requested a hearing, the Board finds the original hearing request to be withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's postoperative right spermatocele has resulted in voiding dysfunction requiring the wearing of absorbent materials which must be changed more than 4 times per day throughout the entire period on appeal.





CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for the entire period on appeal, but no higher, for postoperative right spermatocele have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.115a, 4.115b, Diagnostic Code 7529 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Prior to the January 2013 rating decision on appeal, a December 2012 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), this letter included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently afforded in February 2015.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, the evidence received since the most recent February 2015 examination does not indicate that the Veteran's condition has worsened significantly.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The Veteran's service-connected postoperative right spermatocele was originally service connected in January 1986 with a noncompensable evaluation.  The Veteran filed an increased rating claim which was received on November 27, 2012.  As previously noted, the Veteran was awarded a 60 percent evaluation from February 9, 2015.  As a result, for the period on appeal, the Veteran's postoperative right spermatocele is evaluated as noncompensable for the period prior to February 9, 2015, and as 60 percent for the period from February 9, 2015.  For the reasons below, the Board finds that an evaluation of 60 percent is appropriate for the entire period on appeal, from November 27, 2012.

Diseases of the genitourinary system result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  When diagnostic codes refer to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  The Veteran's service-connected postoperative right spermatocele has been rated by analogy to Diagnostic Code 7529 for benign neoplasms of the genitourinary system.  Under Diagnostic Code 7529, that disability should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b. 

Diagnostic Code 7529, the code for benign neoplasms of the genitourinary system, provides that the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Voiding dysfunction should be rated as a particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115.

The renal dysfunction criteria include evaluations for 100, 80, 60, 30, and 0 percent ratings.  Symptoms outlined in the renal dysfunction ratings include: regular dialysis; markedly decreased function of kidney or other organ systems, especially cardiovascular; BUN levels of greater than 40mg%; creatine levels greater than 4mg%; persistent edema and albuminuria; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; definite decrease in kidney function; hypertension; or constant or recurring albumin with hyaline and granular casts or red blood cells.  The evidence of record does not demonstrate that the Veteran's condition has manifested in any renal dysfunction or renal failure.  Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant manifestation of his disability; therefore, the Board need not apply the renal dysfunction criteria.

The voiding dysfunction criteria allow for rating a condition as urine leakage, urinary frequency, obstructed voiding, and urinary tract infection.  The evidence of record demonstrates that the Veteran has not experienced symptoms relating to the obstructed voiding or urinary tract infection criteria.  As a result, the Board will not further discuss the rating criteria pertaining to obstructed voiding, or urinary tract infection.  Furthermore, the Board will only address the Veteran's condition with respect to urine leakage, as it provides the higher schedular maximum of 60 percent for the applicable manifestations, which the Board finds to be appropriate.

Urine leakage allows for a 60, 40, and 20 percent evaluation.  A 60 percent evaluation is appropriate when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent evaluation is appropriate when the disability requires the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent evaluation is appropriate when the disability requires the wearing of absorbent materials which must be changed less than two times per day.

The only VA examination of record during the period on appeal was in February 2015.  The examiner noted that the Veteran's treatment plan did not include continuous medication, he had not had an orchiectomy, and there was no renal dysfunction due to the condition.  The Veteran did have a voiding dysfunction which caused urine leakage.  The severity of the urine leakage required absorbent material which must be changed more than 4 times per day.  The urine leakage did not require the use of an appliance.  There was no obstructed voiding.  Urinary frequency was daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 2 times.  

The January 2013 rating decision references a December 2012 VA examination which was scheduled, but the Veteran failed to attend.  The Board finds the record to be unclear as to whether failure to attend the examination was the fault of the Veteran.  Specifically, a Report of General Information indicates that the Veteran would be living temporarily in Texas and that there was some difficulty in contacting the Veteran.  An email of record indicates that the examination request was canceled because the Veteran was temporarily living in Texas.  Thus, it is unclear if the Veteran was ever appropriately contacted with respect to a VA examination.  

The Board does note that the Veteran attended a February 2011 VA examination, which revealed similar findings as the February 2015 VA examination.  Specifically, the examiner noted that the Veteran's condition resulted in urinary leakage that required the wearing of absorbent material which must be changed more than 4 times per day.  There was no renal dysfunction or renal failure. No recurrent urinary tract infections and no obstructed voiding.  Urinary frequency was daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 3 times.  

While the Board recognizes that the February 2011 VA examination is outside of the period on appeal, when considering the findings of that examination with the Veteran's lay statements, the Board finds that an evaluation of 60 percent is warranted for the entire period on appeal.  There is no indication that the Veteran's urinary frequency improved to requiring the use of 4 or fewer pads daily.  Objective findings from the Veteran's VA examinations are consistent with a 60 percent evaluation.  Absorbent materials are required and must be changed more than 4 times per day.  This is consistent with 60 percent evaluation for voiding dysfunction due to urine leakage.  This is the schedular maximum for this condition.  As previously noted, there is no evidence of renal dysfunction.  Thus, a higher rating for renal dysfunction or failure is not appropriate.

Again, the Board recognizes that the February 2011 VA examination is outside of the period on appeal.  However, under the circumstances, particularly the uncertainty regarding the circumstances of the Veteran missing his scheduled December 2012 VA examination and the Veteran's lay statements which support a continuity of symptoms from his increased rating claim, the Board finds that a 60 percent evaluation for the entire period is appropriate.

In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as noted, the Board has awarded the schedular maximum for the Veteran's disability, as there is no evidence of renal dysfunction.  To the extent the Veteran has alleged any degree of renal dysfunction, the Board has considered the Veteran's reports along with findings from the Veteran's VA examination.  The Veteran is not competent to determine if he has a renal dysfunction.  Further, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's postoperative right spermatocele with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, the Veteran has not reported any symptoms or manifestations that are not contemplated by the rating criteria.  Thus, the Veteran's current ratings are adequate. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is only service-connected for a single disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation of 60 percent for postoperative right spermatocele for the entire period on appeal is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


